FILED
                             NOT FOR PUBLICATION                            MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUMBERTO MEDINA-CABRERA,                         No.   15-72058

               Petitioner,                       Agency No. A089-707-876

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Humberto Medina-Cabrera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination,

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and the

agency’s adverse credibility determination, Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We review de novo constitutional claims. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding

because Medina-Cabrera’s testimony was internally inconsistent, unreliable, and

not supported by sufficient evidence. See Shrestha at 1039-1044 (detailing REAL

ID Act adverse credibility standards). Because Medina-Cabrera’s testimony was

not credible and he did not provide sufficient supporting documentation regarding

his departures from the United States during the statutory time period, substantial

evidence supports the agency’s determination that he did not meet his burden of

establishing continuous physical presence. See 8 U.S.C. § 1229b(b)(1)(A), (d).

       Medina-Cabrera has not established that inadequate interpretation deprived

him of a fundamentally fair hearing. See Aden v. Holder, 589 F.3d 1040, 1047 (9th

Cir. 2009) (“To establish a due process violation, a petitioner must show that

defects in translation prejudiced the outcome of the hearing.”).




                                          2                                      15-72058
      To the extent Medina-Cabrera contends the agency should have exercised its

sua sponte authority to reopen his case, we lack jurisdiction to consider this

contention. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011);

cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      We do not reach Medina-Cabrera’s remaining contentions related to his

supplemental hardship evidence. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010) (review is limited to the actual grounds relied upon by the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     15-72058